Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/190478 application originally filed March 03, 2021.
Amended claims 1-20, filed March 03, 2021, are pending and have been fully considered.  Claims 11-20 are withdrawn from consideration due to being drawn to a nonelected invention.
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-10 in the reply filed on July 25, 2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 25, 2022.
Information Disclosure Statement
The information disclosure statement filed March 03, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moller et al. (US 2015/0144564) hereinafter “Moller”.
Regarding Claims 1 and  8-10
	Moller discloses in paragraph 0038, biochar 10 is typically produced by biomass pyrolysis or hydrothermal processing. Biomass pyrolysis energy generator source 12 may provide an onsite or offsite energy generation resource through any of several energy conversion technologies 14 including, but not limited to, heat generation, steam generation, and syngas (synthesis gas) production. The biomass pyrolysis energy generator source 12 produces a biochar byproduct 10 of the high temperature controlled oxygen pyrolysis conditions in that source. The biomass pyrolysis energy generator source 12 can use an array of biomass materials including, solely by way of example, agricultural crop waste, forestry waste, algae, animal or human waste, industrial waste, anaerobic digester waste, or municipal waste or any combination of these. Plant materials grown for the purpose of biomass production, for example switchgrass straw, Panicum virgatum, are also a source of the biochar byproduct. Biochar product 10 can be produced in any of a number of physical forms, such as granular, pulverized, or powdered solid biochar 10. Such biochar 10 can be used as directly produced by the biomass pyrolysis energy generator source 12 or after treatment or activation by chemical, physical or mechanical processes. The activated biochar 10 may be added to the wastewater in the wastewater flow pathway 2 as a dry material or as a fluid slurry or suspension, or both. Biochar 10 can be added at a concentration appropriate to the contamination level of the wastewater, and the desirable and/or optimum operation of the reactor 8 and filter 6. Biochar 10 can be added to the flowing wastewater by any suitable means such as, but not limited to, a hopper and auger, mixing basin, direct injection aided by air pressure, venturi effect, fluid pressure, or any combination thereof. Biochar 10 can be mixed into the flowing wastewater with a variety of devices, including, but not limited to, static mixer using a tortuous path, active mechanical mixing, energetic mixing, or any combination thereof. 
	Moller discloses in paragraph 0063, the recovered solids (activated carbon) are formulated into a form suitable for application to agricultural, silvicultural, residential, commercial, or municipal land or horticultural soil containers.
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
Regarding Claim 5
	Moller discloses in paragraph 0050, an oxidant is added to the wastewater pathway. The oxidant can be any oxidant suitable for removing a contaminant from the water, killing and/or inhibiting the growth of a pathogen in the water, sterilizing the water, or any combination thereof. The oxidant may destructively remove a contaminant such as an organic compound, hormone, antibiotic or pathogen. In some embodiments, the oxidant is selected from ozone, oxygen, peroxides, persulfates, permanganates, perchlorates, chlorates, chlorites, hypochlorites, fluorine, chlorine, bromine, iodine, or any combination thereof. In certain embodiments, the oxidant is ozone, potassium permanganate, sodium hypochlorite, or hydrogen peroxide. The oxidant may be added before or after the addition of biochar 10, charcoals, activated charcoals, coal and other carbonaceous substrates, and before or after the addition of the metal salt 16, such as an iron metal salt solution, if present. The oxidant may be added upstream of the reactor 8 or downstream of the reactor 8. Alternatively, the oxidant can be added to the wastewater pathway in the reactor 8.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moller et al. (US 2015/0144564) hereinafter “Moller” in view of Snyder et al. (US 2016/0138048) hereinafter “Snyder”.
Regarding Claims 2-4 and 6-7
	Moller discloses in the abstract, a system for treating water. The system comprises a biochar inlet, and optionally a metal salt inlet, ozone inlet, organic carbon compound inlet or any combination thereof. The biochar may be produced by biomass pyrolysis and the pyrolysis may be coupled to energy generation.  The solid product may be suitable as a soil amendment for application to agricultural land, or for recycling. A method for using the system to treat water also is disclosed. 
	Moller discloses in paragraph 0070, the method comprises pyrolyzing a biomass to produce biochar and heat, steam and/or syngas; generating electrical energy from the heat, steam and/or syngas, and at least partially powering a wastewater treatment system from the electrical energy.
	Moller discloses in paragraph 0065, the process uses a biochar media that has utility in energy generation and carbon sequestration. 
	It is to be noted, Moller discloses sequestrating carbon but fails to further teach sequestrating a metal from the biorefinery and contacted with the activated carbon.
	However, Snyder discloses in paragraph 0004, biogenic methane (" biogas") production is used in municipal wastewater treatment to convert sewage and activated sludge to methane to recover some of the energy and reduce the mass of waste sludge that has to be disposed.  Snyder discloses in paragraph 0051, the additive material is a biochar produced from gasification or pyrolysis of a biomass material. It is to be understood that some biochar may be converted to methane and carbon dioxide during the biomethanation reaction, as well. In other embodiments, the additive is an ash produced by combustion or partial combustion of a biomass material. Suitable biomass materials can be broadly classified into four categories, i.e., (i) gymnosperms (e.g., soft woods such as pine, spruce, fir, and cedar); (ii) angiosperms (e.g., monocots, including perennial grasses such as switchgrass, miscanthus, sorghum, sugarcane, and bamboo; herbaceous species such as corn, wheat, and rice); dicots, including flowering plants (e.g., alfalfa, soybean tobacco) and hardwoods (e.g., poplar, willow, and black locust); (iii) agricultural residue (e.g., such straws, hulls, stalks, shells and bagasse) and forest residue (e.g., dark and saw dust), municipal residue (biosolids, foodwaste); and (iv) algae, yeast and fungi used for porous activated carbon production.  Snyder discloses in paragraph 0057, both methane production and in situ sequestration of carbon dioxide and, optionally, hydrogen sulfide, can take place in the same reaction vessel, i.e., without the use of a separate scrubber. The incubation can be accomplished, e.g., in a reactor or digester under anaerobic conditions (i.e., conditions that restrict the intrusion of air or oxygen into the reactor) in a solution or slurry environment, and is adapted to include a mixture of the carbonaceous feedstock, the additive material, and the methanogenic consortium, and further includes a gas collection system to collect the biogas as it is formed during the anaerobic reaction. In some embodiments, the mixture can be incubated in a coal seam, a coal mine, a large hole or quarry, a wastewater treatment plant, a solid waste digester, an anaerobic digester, an anaerobic reactor, or a landfill. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to sequester metals from the biorefining process of Moller as taught by Snyder.  The motivation to do so is to sequester metals, including hydrogen sulfide, from biorefining in order to increase the production of biogas.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Behkish et al. (US 2020/0181664) discloses in the abstract, methods and systems for converting biomass into biofuels and biochemicals. In particular, the present disclosure relates to methods and systems for converting biomass comprising lignocellulosic material into biofuels and biochemicals, such as those comprising fatty acid esters, that contribute to reduction of greenhouse gas emissions. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771